Citation Nr: 0615491	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-41 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  Service in Vietnam and awards of the Bronze Star and 
Combat Infantryman Badge are noted.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied entitlement to service 
connection for MS.  
  

FINDING OF FACT

The medical evidence of record indicates that the veteran's 
current MS was manifested to a compensable degree within 
seven years of his separation from military service.


CONCLUSION OF LAW

MS was incurred within seven years of active military 
service; service connection is accordingly granted. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - MS

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

For MS, service connection may be granted if the disease 
becomes manifest to a compensable degree within seven years 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  

The Board observes in passing that the regulation calls for 
the claimed disease to be manifested to a "compensable" 
degree, that is "to a degree of 10 percent or more."  see 
38 C.F.R. § 3.307(a)(3) (2005).  Any manifestation of MS is 
rated 30 percent disabling.  See 38 C.F.R.  § 4.124a, 
Diagnostic Code 8018 (2005).  Thus, any manifestation of MS 
within the seven year presumptive period would be to a 
compensable degree.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he is entitled to service 
connection for MS because he has presented evidence that 
documents the onset of MS symptomatology within the  seven 
year presumptive period after military service.

In this case, it is not in dispute that the veteran currently 
has MS.  The key inquiry is whether the evidence establishes 
that MS was first manifested within seven years of separation 
from service, thus triggering presumptive service connection 
for such under 38 C.F.R. §§ 3.307 and 3.309.    

As was noted in the Introduction, the veteran left military 
service in March 1970.  The seven year presumptive period 
thus ended in March 1977.  MS was initially diagnosed in 
October 1979, approximately 2 1/2 years after then end of the 
presumptive period.  However, the regulation does not require 
an actual diagnosis within the presumptive period, just 
evidence showing that the disease was manifested within  that 
period.   

The evidence of record supporting such a finding is contained 
in several statements made by lay witnesses and the statement 
of a physician who treated the veteran.  

In a September 2004 statement, the veteran's wife stated that 
during the 1975 and 1976 softball seasons, the veteran had 
increasing difficulty running, and that he later, at some 
unspecified date, experienced episodes of falling and extreme 
fatigue in his legs.  

In a September 2004 statement, a friend and co-worker of the 
veteran, T.D., stated that he coached and played on the 
softball team on which the veteran played from 1974 through 
1976.  During that period, T.D. would move the veteran from 
the outfield to pitch because his legs were "giving him 
trouble."  T.D. also stated that he would have to designate 
a pinch runner to run for the veteran because the veteran 
could not run the bases.  In addition, T.D. noticed that 
while working, the veteran's leg would not "support him."  

The veteran's sister-in-law, C.P., stated in an undated 
statement received in April 2006 that during the summer of 
1975, she began to notice a change in the veteran's 
coordination and stamina.  She recalled that on one occasion 
the veteran was playing in a family game of baseball, he 
began to stumble and that his legs seemed to "go out from 
under him while he was running the bases."  C.P. stated that 
when the veteran tried to get up, he couldn't run and "his 
legs were trembling."  

Finally, the veteran's brother-in-law, R.P., described how, 
in about 1974 or 1975, he watched the veteran attempt to cut 
down a tree.  R.P. stated that the veteran could not do the 
work required, and that RP "saw many things that [the 
veteran] had difficulty with physically . . .," particularly 
when the temperature was hot.

In a September 2004 letter, Dr. N.Z., a neurologist, stated 
that he treated the veteran's MS, and that upon review of the 
veteran's medical history, the veteran reported that he had 
trouble with his legs in 1976 while playing softball.  Dr. 
N.Z. opined that "[T]hough a definite diagnosis of [MS] was 
made in 1979, the onset of his illness dates back to 1974."  

The Board notes that in the October 1979 University of 
Michigan diagnosis, the examiner reported that the veteran 
stated that problems that brought him into the examination 
occurred about six months before the date of the examination 
(i.e., in early 1979).  This is evidence against the claim.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  

Ordinarily, the Board favors contemporaneous medical evidence 
over later statements made in connection with claims for 
monetary benefits from VA.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Not only may memories 
be dimmed with time, but self-interest may also play a role 
in the more recent statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].

In this case, however, the evidence is not clear that the 
veteran's 1979 statement meant that he did not experience any 
earlier events that, on retrospection, could be evidence of 
the onset of MS.  It may very well be that the symptoms in 
1979 were of such significant severity that the veteran felt 
it necessary to seek medical attention at that time, whereas 
the symptoms in the mid 1970s were minor and transient.  
However, as explained above, any MS symptoms are compensable.   

The Board will therefore accept as credible the various 
statements concerning the veteran's symptomatology in the mid 
1970s. 

To the extent that the lay witnesses offer an opinion that 
the veteran had MS within the seven year period, it is now 
well-settled that lay persons without medical training are 
not competent to comment on medical matters.  See 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  However, the Board finds that the 
lay evidence in this case describes symptoms, and are not 
opinions as to the onset of MS.  
Lay witnesses are competent to testify about what they 
observe, and that is precisely what the witnesses in this 
case have done.  

Dr. N.Z.'s assessment, after a review of the veteran's 
medical history, provides requisite medical support.  Dr. 
N.Z., a neurologist, has the competence to render an opinion 
as to the onset of MS within the seven-year period.  See 
Black v. Brown, 
10 Vet. App. 297, 284 (1997) [in evaluating the probative 
value of medical statements, the Board looks at factors such 
as the individual knowledge and skill in analyzing the 
medical data].  There is no medical opinion to the contrary.  

The Board additionally observes that this case appears to 
fall squarely within the regulation, specifically 38 C.F.R. 
§ 3.307(c).  That is, the regulation

will not be interpreted as requiring that the disease be 
diagnosed 
in the presumptive period, but only that there be then 
shown by 
acceptable medical or lay evidence characteristic 
manifestations 
of the disease to the required degree, followed without 
unreasonable 
time lapse by definite diagnosis.  Symptomatology shown 
in the 
prescribed period may have no particular significance 
when first 
observed, but in the light of subsequent developments it 
may gain considerable significance.  Cases in which a 
chronic condition is 
shown to exist within a short time following the 
applicable 
           presumptive period . . . should be developed to 
determine whether 
           there was symptomatology which in retrospect may 
be identified 
and evaluated as manifestations of the chronic disease 
to the required . . . degree.

In sum, when the entire record is considered, the Board finds 
that the evidence of record indicates that the veteran's MS 
was manifested to a compensable degree within seven years 
after his separation from military service.  Thus, the 
statutory presumption applies.  The presumption has not been 
rebutted.  See 38 C.F.R. § 3.307(d) (2005).  Therefore, 
service connection for MS is granted.  




ORDER

Entitlement to service connection for MS is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


